Not for Publication

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
ERIC WILLIAMS,                        :
                                      :         Civil Action No. 18-17321 (ES)
                  Plaintiff,          :
                                      :
                  v.                  :         MEMORANDUM OPINION
                                      :
PATRICK NOGAN, et al.,                :
                                      :
                  Defendants.         :
____________________________________:

SALAS, DISTRICT JUDGE

It appearing that

        1.      On December 18, 2018, Defendants Joseph Santiago, James Jones, and Patrick

Nogan (collectively, “Defendants”) removed this matter from New Jersey Superior Court. (D.E.

No. 1). Plaintiff Eric Williams (“Plaintiff”) had previously filed the complaint raising claims that

Defendants improperly required Plaintiff to undergo a drug test; faked a positive result; and

removed Plaintiff from his prison job, in violation 42 U.S.C. § 1983. (D.E. No. 1-1).

        2.      After removing the case, Defendants filed a Motion to Dismiss. (D.E. No. 5). In

response, Plaintiff filed an Amended Complaint. (D.E. No. 6, Amended Complaint (“Am.

Compl.”)).

        3.      In the Amended Complaint, Plaintiff alleges that on September 13, 2017, while on

his way to work in the prison kitchen, Defendant Santiago gave Plaintiff and 26 other inmates a

“random hand scan.” (Am. Compl. ¶ 1). He indicated that Plaintiff tested positive for an illegal

substance. (Id. ¶ 2). The hand scan tested positive for all 26 inmates, and they were taken to “the

hole” for urine testing. (Id. ¶ 3). Plaintiff’s urine test was negative. (Id.). Plaintiff never received
a charge, nor was he given a hearing. (Id. ¶ 4). Nevertheless, Plaintiff lost his job and was sent to

a different wing. (Id.). Upon request, several of the other inmates who also had a positive hand

scan but negative urine test, got their jobs back. (Id. ¶ 5). Plaintiff requested to get his job back

from Major Jones, who informed him he was “beat.” (Id. ¶ 6). Defendant Nogan likewise denied

his request to get his job back. (Id. ¶ 8). After the incident with Plaintiff and the 26 other inmates,

the prison realized the hand scan was faulty, and they discontinued the practice of removing

prisoners from their jobs following a positive hand scan. (Id. ¶ 11).

         4.       Plaintiff raises a Fourteenth Amendment due process claim for removing him from

his job without notice and a hearing; a Fourteenth Amendment equal protection claim for giving

the other similarly situated inmates their jobs back, while denying Plaintiff’s request; and a

Fourteenth Amendment due process claim for denying Plaintiff his “state liberty interest” in not

losing his job. (Am. Compl. 4).

         5.       In response, Defendants filed the instant Motion to Dismiss, arguing that the official

capacities claims against them must be dismissed because they are not “persons” under § 1983;

the Fourteenth Amendment due process claims must be dismissed because there is no liberty or

property interest in a prison job; his equal protection claim must be dismissed because he is not a

member of a protected class; and Defendants are entitled to qualified immunity. 1 (D.E. No. 28,

Defendant’s Motion to Dismiss (“Mot.”)).


1
          To withstand a motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

          “When reviewing a motion to dismiss, ‘[a]ll allegations in the complaint must be accepted as true, and the
plaintiff must be given the benefit of every favorable inference to be drawn therefrom.’” Malleus v. George, 641 F.3d
560, 563 (3d Cir. 2011). But the court is not required to accept as true “legal conclusions.” Iqbal, 556 U.S. at 678.
And “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id.

                                                            2
        6.      In his Opposition, Plaintiff concedes that the official capacity claims should be

dismissed, and does not oppose the dismissal of the due process claims. (D.E. No. 11, Plaintiff’s

Opposition (“Opp.”) at 1–2). However, he argues his equal protection claim should not be

dismissed because he is not alleging that he is a member of a protected class, but rather that he was

intentionally treated differently than other similarly situated prisoners with no rational basis for

the difference in treatment. (Id.).

        7.      In light of Defendants’ arguments, and Plaintiff’s concessions, the Court will

dismiss Plaintiff’s official capacity claims and his Fourteenth Amendment due process claims. See

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (“Obviously, state officials literally

are persons[,] [b]ut a suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official's office”); Watson v. Sec’y Pennsylvania Dep’t

of Corr., 567 F. App’x 75, 78 (3d Cir. 2014) (citations omitted) (holding that a prison’s refusal to

reinstate an inmate to a prison job is not a due process violation); Presbury v. Wenerowicz, 472 F.

App’x 100, 101 (3d Cir. 2012) (finding no deprivation of state-created liberty interest based on

loss of prison job because the alleged deprivation does not impose “atypical and significant

hardship ... in relation to the ordinary incidents of prison life”) (citations omitted).

        8.      However, Defendants’ Motion will be denied with regards to Plaintiff’s equal

protection claim. While Defendants are correct that Plaintiff does not allege membership in a

protected class, they fail to address his equal protection claim under the “class of one” theory. See

Village of Willowbrook v. Olech, 528 U.S. 562, 563 (2000) (holding that a plaintiff asserts a valid

equal protection claim when he (i) is a member of a protected class and was treated differently

from members of an unprotected class, or (ii) belongs to a “class of one” and was treated differently

from others similarly situated without any rational basis for the difference in treatment); Phillips



                                                    3
v. Cty. of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008) (same).

       9.      In his Amended Complaint, Plaintiff clearly states that several other inmates who

also passed their “urines” were given their jobs back a few months later. (Am. Compl. ¶¶ 5, 8).

He states that he was not given a reason for his job being taken away, while others got their back.

(Id. ¶ 14). Finally, under “Causes of Action,” he states that:

               [t]he actions of defendants Nogan, Jones and Santiago in giving
               other inmates their jobs back once they were cleared, as plaintiff
               was, by the urine test but refusing to give plaintiff his job back
               violated the equal protection clause in violation of the Fourteenth
               Amendment of the United States Constitution.

(Am. Compl. 4).

       10.     Because Defendants failed to address this claim in their Motion, both substantively

and in their qualified immunity discussion, the Court will not dismiss the Amended Complaint in

its entirety, as requested. However, as discussed above, all claims other than the equal protection

class-of-one claim will be dismissed.

       11.     An appropriate order follows.


                                                             s/Esther Salas
                                                             Esther Salas, U.S.D.J.




                                                 4
